This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0071

              In the Matter of the Estate of: John Stanley LaSha, Deceased.

                                  Filed August 29, 2016
                                        Affirmed
                                      Reyes, Judge

                             Hennepin County District Court
                                File No. 27PAPR13308

John N. Bisanz, Jr., Henson & Efron, P.A., Minneapolis, Minnesota (for appellant Sharon
Nordstrom)

Gregory J. Holly, Law Offices of Gregory J. Holly, Dellwood, Minnesota (for respondent
Kenneth Welton)

       Considered and decided by Stauber, Presiding Judge; Reyes, Judge; and Toussaint,

Judge.*

                         UNPUBLISHED OPINION

REYES, Judge

       On appeal after remand, appellant argues that the district court erred in its

application of the law by prioritizing payment to respondent over appellant as personal

representative for the costs and expenses of administering the estate. In addition,




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.